DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Stein on 1/18/2022.
The application has been amended as follows: 
The instant claims have been amended as follows –
1. (Proposed Examiner’s Amendment)	A substrate processing apparatus comprising:	
	a colorimeter or imaging device configured to acquire color information of a processing liquid supplied from a supply source and flowing in a flow path, and output a first signal indicating the color information of the processing liquid; 
a first laser and light receiving element provided at a more downstream side of the flow path than the colorimeter or imaging device, and configured to irradiate light to the processing liquid, to receive the light irradiated to the portion of the flow path, and to output a second signal indicating a state of the processing liquid, and 
colorimeter or imaging device and the first laser and light receiving element,
wherein the controller is configured to:
determine whether the color information of the processing liquid that flows in a more upstream side of the flow path than a portion of the flow path where the light is irradiated to the processing liquid from the first laser and light receiving element matches predetermined color information based on the first signal, the predetermined color information indicating that the processing liquid that flows in the more upstream side of the flow path than the portion of the flow path more readily absorbs a first wavelength of the light irradiated to the processing liquid of the portion of the flow path from the first laser and light receiving element than a wavelength different from the first wavelength;
determine whether to irradiate the light to the processing liquid by the first laser and light receiving element based on a determination result of whether the color information matches the predetermined color information; and
when determined that the color information does not match the predetermined color information, irradiate the light to the processing liquid by the first laser and light receiving element, thereby acquiring a state of the processing liquid based on the second signal output from the first laser and light receiving element.

Proposed Cancellation)	

3. (Proposed Examiner’s Amendment)	The substrate processing apparatus according to claim 1, wherein the colorimeter or imaging device includes a second laser that irradiates discrimination light having a second wavelength similar to the first wavelength of the light irradiated from the first laser and light receiving element to the processing liquid, and 
when the discrimination light irradiated to the processing liquid by the second laser is absorbed in the processing liquid by a predetermined amount or more, the controller is configured to determine that the color information of the processing liquid matches the predetermined color information.

4. (Proposed Examiner’s Amendment)	The substrate processing apparatus according to claim 3, wherein the second laser irradiates, as the discrimination light, light having the second wavelength longer than the first wavelength of the light irradiated to the processing liquid from the first laser and light receiving element.

5. (Proposed Examiner’s Amendment)	The substrate processing apparatus according to claim 3, wherein the second laser irradiates the discrimination light having an irradiation density lower than that of the light irradiated to the processing liquid from the first laser and light receiving element. 

6. (Proposed Examiner’s Amendment)	The substrate processing apparatus according to claim 3, wherein the second laser irradiates the discrimination light having a plurality of patterns of wavelengths to the processing liquid.

7. (Previously Presented)	The substrate processing apparatus according to claim 1, wherein when determined not to irradiate the light to the processing liquid, the controller outputs a warning indicating that a color of the processing liquid is abnormal based on the first signal, and information that specifies a substrate that is being processed.

8. (Proposed Examiner’s Amendment)	 The substrate processing apparatus according to claim 1, wherein when determined that the color information matches the predetermined color information, the controller is further configured to:
determine not to irradiate the light to the processing liquid by the first laser and light receiving element; and
execute at least one of shutting off an output of the light by the first laser and light receiving element, stopping a loading of a new substrate, stopping a liquid feeding of the processing liquid to the flow path, and discarding the processing liquid flowing through the flow path.

9. (Proposed Examiner’s Amendment)	A substrate processing method comprising:
	providing a substrate processing apparatus comprising:
colorimeter or imaging device configured to acquire color information of a processing liquid supplied from a supply source and flowing in a flow path, and output a first signal indicating the color information of the processing liquid;
a first laser and light receiving element provided at a more downstream side of the flow path than the colorimeter or imaging device, and configured to irradiate light to the processing liquid, to receive the light irradiated to the portion of the flow path, and to output a second signal indicating a state of the processing liquid; and
a controller configured to control the colorimeter or imaging device and the first laser and light receiving element;
determining, by the controller, whether the color information of the processing liquid that flows in a more upstream side of the flow path than a portion of the flow path where the light is irradiated to the processing liquid from the first laser and light receiving element matches predetermined color information based on the first signal, the predetermined color information indicating that the processing liquid that flows in the more upstream side of the flow path than the portion of the flow path more readily absorbs a first wavelength of the light irradiated to the processing liquid of the portion of the flow path from the first laser and light receiving element than a wavelength different from the first wavelength;
laser and light receiving element based on a determination result of whether the color information matches the predetermined color information;
when determined that the color information does not match the predetermined color information, irradiating, by the controller, the light to the processing liquid by the first laser and light receiving element, thereby acquiring a state of the processing liquid based on the second signal output from the first laser and light receiving element.

10. (Proposed Examiner’s Amendment)	The substrate processing method according to claim 9, wherein the color information of the processing liquid is acquired by irradiating, to the processing liquid, discrimination light having a second wavelength similar to the first wavelength of the light irradiated to the processing liquid from the first laser and light receiving element, and
	the determining whether the color information matches the predetermined color information is performed by determining that the color information of the processing liquid matches the predetermined color information when the discrimination light is absorbed in the processing liquid by a predetermined amount or more.

11. (Previously Presented)	A non-transitory computer-readable storage medium storing a computer executable program that causes the substrate processing apparatus to execute the method according to claim 9.

Cancelled) 

13. (Proposed Examiner’s Amendment) The substrate processing apparatus according to claim 1, wherein the state of the processing liquid includes a diameter of a foreign matter included in the processing liquid, a number of the foreign matter and a type of the foreign matter. 

14. (Cancelled) 

15. (Proposed Examiner’s Amendment) The substrate processing method according to claim 9, wherein the state of the processing liquid includes a diameter of a foreign matter included in the processing liquid, a number of the foreign matter and a type of the foreign matter. 

16. (Proposed Examiner’s Amendment) The substrate processing apparatus according to claim 4, wherein the first wavelength of the light irradiated from the first laser and light receiving element is 532 nm, and the second wavelength of the discrimination light ranges from 600 nm to 800 nm. 

17. (Proposed Examiner’s Amendment) The substrate processing method according to claim 10, wherein the first wavelength of the light irradiated from the first laser and light receiving element is 532 nm, and the second wavelength of the discrimination light ranges from 600 nm to 800 nm.--.
Allowable Subject Matter
Claims 1, 3-11, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 and 9, the prior arts of record taken alone or in combination with any other references fail to teach or suggest the claimed substrate processing apparatus comprising: determining, by the controller, whether to irradiate the light to the processing liquid by the first laser and light receiving element based on a determination result of whether the color information matches the predetermined color information; when determined that the color information does not match the predetermined color information, irradiating, by the controller, the light to the processing liquid by the first laser and light receiving element, thereby acquiring a state of the processing liquid based on the second signal output from the first laser and light receiving element in combination with the entirety of elements of instant claims 1 and 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Michael P LaPage/Primary Examiner, Art Unit 2886